DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are replete with objections. Some non-limiting examples include the following:
Paragraph 0030 of the specification states, while describing figures 1-1C, “Unless the user counts the number of cranks to reach the lowered position and counter-cranks the same number of times, the elevation of the outer end will not be the same as when extended, e.g., as in FIG. 1A. This can prevent the extendable shade structure 14 from being fully retracted into the housing 12.” Paragraph 0031 then begins by describing a new and improved awning assembly. Therefore, figures 1-1C are describing prior art, and thereby are required to be labeled as such.
Figure 2 is objected to for the reasons as described on annotated fig. 2 below.
Figure 3 is objected to for the reasons as described on annotated fig. 3 below.
Figure 4 is objected to for the reasons as described on annotated fig. 4 below.
Figure 6 is objected to for the reasons as described on annotated fig. 6 below.
The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those pointed out by the examiner. Correction is required.
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 155.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    606
    867
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    557
    851
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    550
    885
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    640
    636
    media_image4.png
    Greyscale

Specification
The specification is replete with objections. Some non-limiting examples include the following:
Reference character 136 is used to describe both the adjustment and retraction guide (at least in paragraph 0033), and the retraction joint (at least in paragraph 0036).
The retraction joint is described with both reference character 136 (at least in paragraph 0036), and reference character 160 (at least in paragraph 0040).
Reference character 140 is inconsistently described as both an angle adjustment joint (at least in paragraph 0034), and just an adjustment joint (at least in paragraph 0035).
Paragraph 0031 lines 13-16 are repetitive, as it is stated multiple times that the assembly can be driven by either a hand crank or a motor.
Paragraph 0033 lines 7-13 are repetitive, as the entire phrase is repeated in its entirety “The adjustment and retraction joint 136 also is advantageously suited to automatically move the front support 124 to an elevation where the front support 124 is always retracted into the housing 104 without requiring the user to directly adjust the elevation of the front support 124.”. The first repetition should be deleted as the second repetition adds it being a separate step.
Paragraph 0035 line 10 recites “(e.g., on opposite ends…” but the ending “)” is nowhere to be found.
In paragraph 0036 line 2 “adjustement” should be spelled “adjustment”.
Paragraph 0045 lines 7-8 recites “with supporting seat 141/adjustment member 142 motion”. This is improper grammar and the examiner believes the “/” should be removed, and the phrase reworded.
In paragraph 0051 line 12 “ore” should be spelled “or”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “extension arm” from claim 24 is not found in the specification. For consistency, this should be “extendible arm”.
The above examples are found to be non-limiting. It is up to the applicant to proofread the specification and find and correct all issues similar to those pointed out by the examiner. Correction is required.
Claim Objections
Claims 17-21, and 23-25 are objected to because of the following informalities: 
Claim 17 on line 1 recites the phrase “The joint element of Claim 16”. This should read “The joint element of claim 16”. Claims 18-21, and 23-25 share this issue.
Claim 20 recites the limitation “to the angle corresponding to the first extended configuration” on lines 4-5. This should read “to an angle corresponding to a first extended configuration”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites the limitation “a limiter, the limiter fixed with the arm coupler and configured to prevent upward movement of the retraction joint when the arm coupler is in the extended configuration”. Nowhere in the specification is it described in enough detail to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention, as it is not described that the limiter is “fixed” with the arm coupler.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 21 recites the limitation “wherein the first mechanism, is pivotably coupled about a horizontal axis with a supporting seat”. It is unclear what is exactly required by “coupled about a horizontal axis with a supporting seat”. This is best understood by the examiner that the supporting seat should be coupled to the first mechanism about a horizontal axis. This appears to be accomplished because element 141 is not considered to be a part of the first mechanism, whereas the “threaded actuator” is a part of the first mechanism. The threaded actuator is considered pivotably coupled about a horizontal axis with the support seat. 
	Claim 22 recites the limitation “comprising: a supporting seat, an adjustment joint” on lines 1-2. This is unclear to the examiner because paragraph 0035 of the specification states that “The adjustment joint 140 can include a supporting seat 141”. Is the applicant trying to introduce multiple supporting seats? As best understood the examiner is interpreting any recitation in this claim of an “adjustment joint” as an “adjustment member”, as this appears to be consistent with the specification and the structure and connections as recited in this claim. The examiner notes that the applicant already recited “the adjustment member” on lines 4-5 of the claim, indicating that the applicant intended on this already having antecedent basis. 
	Claim 23 recites the limitation “wherein the adjustment member provides an adjustable limit to downward rotation of the arm coupler about the horizontal rotation axis”. The adjustment member and the horizontal rotation axis both lack antecedent basis in this claim, as claim 23 is cited as being dependent from claim 21. The examiner believes that this claim is intended from depending from new claim 22, and will be treated as such. This is because both of these terms have proper antecedence if this claim depends from claim 22, and the term “adjusting member” appears to be inconsistent with the terminology that the applicant used in claim 16.
Claim 24 recites the limitation “the adjustment joint permits an extension arm connected with the arm coupler to be angled downward from a horizontal plane in the extended configuration and the retraction joint permits the extension arm connected with the arm coupler to be angled horizontally in the retracted configuration.” This is not clear to the examiner as “the adjustment joint”, “the extended configuration”, “the retraction joint”, and “the retracted configuration” all lack antecedent basis. The examiner believes that this claim is intended from depending from new claim 22, and will be treated as such. This is because these terms have proper antecedence if this claim depends from claim 22. The examiner is also interpreting “the adjustment joint” as being “the adjustment member”, per the 112b rejection to claim 22 above.
Claim 25 recites the limitation “a limiter, the limiter fixed with the arm coupler and configured to prevent upward movement of the retraction joint when the arm coupler is in the extended configuration”. This is not clear to the examiner as “the retraction joint”, and “the extended configuration” lack antecedent basis. The examiner believes that this claim is intended from depending from new claim 22, and will be treated as such. This is because both of these terms have proper antecedence if this claim depends from claim 22.
Dependent claims are rejected from depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesener (US 6904826).
	Regarding claim 16, Hesener teaches (figs. 1-4) a joint for an awning (fig. 1), comprising: 
an arm coupler (24); 
a first mechanism comprising a threaded actuator (30) for adjusting an orientation of the arm coupler from a first extended orientation (fig. 2) to a second extended orientation (fig. 3), the second extended orientation being at a higher angle from horizontal than the first extended orientation (fig. 3 is shown to a higher angle from horizontal than fig. 2); and 
a second mechanism comprising a bracket (14), the bracket (14) pivotably coupled about a horizontal axis (16) with the first mechanism by an axle (20) and responsive to a vertical force that raises the arm coupler (24) toward an angle corresponding to the first extended (fig. 2) orientation without actuating the threaded actuator (30) of the first mechanism (a vertical force is able to raise the arm coupler without needing to actuate the threaded actuator when the locking member 60 is in the unlocked position as shown in fig. 2).
Regarding claim 17, Hesener teaches (fig. 2) that the bracket (14) is u-shaped (the examiner considers 14 to be u-shaped around the connection with the first mechanism) and is disposed around the first mechanism (shown in fig. 2), a first end of the bracket (left end) and a second end (right end) of the bracket being pivotably mounted (via 20) to the first mechanism.
Regarding claim 18, Hesener teaches (fig. 2) that the bracket (14) comprises a cylindrical member (22) to which the arm coupler (24) is pivotably coupled (26 is the axis of rotation) such that the arm coupler (24) can be pivoted by the first mechanism (via 30) and by the second mechanism (via 14).
	Regarding claim 19, Hesener teaches (fig. 2) that the arm coupler (24) and a limiter (74) are pivotable about a common rotation axis (26), and rotation of the arm coupler (24) to an extended position (shown in fig. 4) orientation relative to the bracket (14) engages the limiter (74) into a blocking position preventing movement of the bracket (14) about the horizontal axis (16) without rotation of the arm coupler to a retracted configuration (shown in fig. 2) relative to the bracket (column 4 lines 56-64).
Regarding claim 20, Hesener teaches that the bracket (14) comprises a lower surface (surface 50) configured to come to rest on a portion (52) of the first mechanism when the first mechanism is in an initial position (shown in fig. 4) and wherein the portion (52) of the first mechanism is moved away from the lower surface (50) when the arm coupler (24) is raised to the angle corresponding to a first extended configuration (as shown in fig. 2).
Regarding claim 21, Hesener teaches that the first mechanism is pivotably coupled about a horizontal axis (at 34) with a supporting seat (12).
Claim(s) 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 20100032106).
Regarding claim 22, Ma teaches a joint for an awning (fig. 3), comprising: 
a supporting seat (3), an adjustment member (5), a retraction joint (2), and an arm coupler (80 and 46); 
wherein the arm coupler (80 and 46) is attached with the retraction joint (2) and movable between extended and retracted configurations (80 and 46 are pivotably attached to 2, and thus allows an extended and a retracted configuration), the retraction joint (2) is pivotably coupled with the adjustment member (5) at a horizontal rotation axis (axis of 7b), and the adjustment member (5) is coupled with the supporting seat (3) by a supporting shaft (7b) oriented in a horizontal direction; 
wherein a threaded actuator (53) is configured to adjust an angle of the adjustment member (5) about the supporting shaft (7b, shown in figs. 4-5) 
and the retraction joint (2) is configured to be responsive to a vertical force that adjusts an angle of the arm coupler (80) about the horizontal rotation axis independently of the threaded actuator (as shown in fig. 3, the threaded actuator provides a maximum angle from horizontal, but the retraction joint is still able to be responsive to a vertical force without adjusting the threaded actuator).
Regarding claim 23, Ma teaches that the adjustment member (5) provides an adjustable limit to downward rotation (as shown in fig. 7) of the arm coupler (80 and 46) about the horizontal rotation axis (axis of 7b).
	Regarding claim 24, Ma teaches that the adjustment member (5) permits an extension arm (1) connected with the arm coupler (80 and 46) to be angled downward from a horizontal plane in the extended configuration (as shown in fig. 5) and the retraction joint (2) permits the extension arm (1) connected with the arm coupler (80 and 46) to be angled horizontally in the retracted configuration (as shown in fig. 4, 80 and 46 are pivotably attached to 2, and thus allows a retracted configuration).
Regarding claim 25, Ma teaches a limiter (top surface of 22b), the limiter fixed with the arm coupler (80 and 46, via the connection between the retraction joint and the arm coupler) and configured to prevent upward movement (because 7b is contacting the limiter) of the retraction joint (2) when the arm coupler 980 and 46) is in the extended configuration (80 and 46 are pivotably attached to 2, and thus allows an extended configuration).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634